           Case 2:21-cv-00995-WBV Document 6 Filed 08/16/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    JOWARSKI MANUEL CAPTAIN                                                       CIVIL ACTION
    VERSUS                                                                        NO. 21-995
    CALCASIEU PARISH SHERIFF’S                                                    SECTION “D”(4)
    OFFICE, ET AL.


                                                 ORDER

        The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion in this matter. 1

        IT IS ORDERED that Jowarski Manuel Captain’s 42 U.S.C. § 1983 complaint is

DISMISSED WITHOUT PREJUDICE for failure to prosecute.

                 New Orleans, Louisiana, this 16th day of August, 2021.




                                                            ____________________________________
                                                              UNITED STATES DISTRICT JUDGE




1
 Objections were due 14 days following the July 22 signing of the Magistrate Judge’s Report and
Recommendation. Because Captain is proceeding pro se, this court has allowed an additional week to file
objections and none have been filed.
